Exhibit 10.2

May 11, 2007

Via Hand Delivery

William H. Baum

Diversa Corporation

4955 Directors Place

San Diego, CA 92121-1609

Re: Amendment to your employment agreement

Dear Bill:

As you know, the Boards of Directors of Diversa Corporation (the “Parent”) and
Celunol Corp. (the “Company”) have agreed to a merger transaction as
contemplated by that certain Agreement and Plan of Merger and Reorganization
(the “Merger Agreement”) by and among Parent, Concord Merger Sub., Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), the
Company, and William Lese as the Company Stockholders’ Representative. The
Merger Agreement contemplates that upon the consummation of the transactions
contemplated in the Merger Agreement (the “Closing Date”), Merger Sub will merge
with and into the Company with the Company being the surviving corporation as a
wholly-owned subsidiary of Parent (the “Closing”). This letter sets forth
certain terms and conditions of our agreement (the “Agreement”) regarding your
continued employment in anticipation of and in connection with the merger and
thereafter, and amends the existing employment agreement between you and the
Parent dated July 31, 1997 (the “Original Employment Agreement”). Except as
specifically amended by this letter, the terms of the Original Employment
Agreement shall remain in full force and effect.

1. CONTINUED EMPLOYMENT AND COMPENSATION. You will continue to be employed by
the Parent as Executive Vice President, Corporate Development, you will
additionally assist in transition activities until the Closing Date, and you
will be offered a position as a regular employee of the Company following the
Closing, at an annual base salary rate for 2007 of three hundred sixty-seven
thousand four hundred twenty-two dollars ($367,422.00) (the “Base Salary”).
During your service pursuant to this Agreement you shall be eligible to
participate in all fringe benefit programs provided to senior executives of the
Parent, or the Company (following the Closing Date), as applicable.

2. RETENTION INCENTIVE BONUS. Provided that the Closing occurs, you will be
eligible for a cash bonus in the total sum of two hundred seventy-five thousand
five hundred sixty-six dollars and fifty cents ($275,566.50), less required
withholdings (the “Retention Incentive Bonus”), which shall be paid to you: i)
if you are employed by the Parent or the Company on February 11, 2008, within
five (5) business days of such date; or ii) if you are terminated by the Company
without Cause before February 11, 2008, within five (5) business days of your
delivery to the Company of a fully effective release in the form attached hereto
as Exhibit A, or in such other form as the Company or Parent may require.



--------------------------------------------------------------------------------

2.1 Cause. For purposes of this Agreement, “Cause” shall mean you have:

i) been indicted for or convicted of or pleaded guilty or no contest to any
felony or crime involving dishonesty that is likely to inflict or has inflicted
demonstrable and material injury on the business of the Parent and/or the
Company;

ii) participated in any fraud against the Parent and/or the Company;

iii) willfully and materially breached a material policy of the Parent and/or
the Company;

iv) intentionally damaged any property of the Parent and/or the Company thereby
causing demonstrable and material injury to the business of the Parent and/or
the Company;

v) willfully and materially breached your Employee Inventions and Non-Disclosure
Agreement with the Parent and/or the Company;

vi) refused to perform your duties pursuant to this Agreement; or

vii) for any reason resigned your employment.

3. RESTRICTED STOCK AWARD. In consideration of your services in connection with
the closing of the Merger Agreement and the associated transition efforts, you
will be granted a restricted stock award of twenty thousand (20,000) shares of
the Parent’s common stock (the “Merger RSA”). Twenty-five percent (25%) of the
Merger RSA shares shall vest upon the Closing of the Merger contemplated by the
Merger Agreement. If the Closing occurs, the remaining seventy-five percent
(75%) of the Merger RSA shares shall vest in equal quarterly installments over
the succeeding eight (8) calendar quarters following the Closing for as long as
you are employed by the Company or the Parent. Notwithstanding the foregoing,
vesting shall immediately cease in the event that the Company’s Chief Executive
Officer or the Company’s Board of Directors shall have reached a reasonable and
good faith determination that: i) you have disparaged or threatened to disparage
the Parent and/or the Company, their affiliates, or their officers, directors,
or employees; ii) you have breached or threatened to breach your Employee
Inventions & Non-Disclosure Agreement with the Parent, or any similar agreement
entered into between you and the Company; or iii) you have disclosed or
threatened to disclose any part or aspect of the Parents’ and/or the Company’s
proprietary information.

4. TAX TREATMENT.

4.1 Parachute Payment. If any payment or benefit you would receive pursuant to a
change of control or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on



--------------------------------------------------------------------------------

an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless you elect in writing a different order (provided,
however, that such election shall be subject to Parent and/or Company approval
if made on or after the effective date of the event that triggers the Payment):
reduction of cash payments; cancellation of vesting of stock awards; reduction
of employee benefits. In the event that vesting of stock award compensation is
to be reduced, such vesting shall be cancelled in the reverse order of the date
of grant of your stock awards unless you elect in writing a different order for
cancellation.

The accounting firm engaged by the Parent for general audit purposes as of the
day prior to the effective date of the change of control shall perform the
foregoing calculations. If the accounting firm so engaged by the Parent is
serving as accountant or auditor for the individual, entity or group effecting
the change of control, then the Parent shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Parent shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Parent within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Parent) or
such other time as requested by you or the Parent. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish you and
the Parent with an opinion reasonably acceptable to you that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Parent.

4.2 Application of Internal Revenue Code Section 409A. Severance-related
benefits paid to you, to the extent of payments made from the date of
termination of your employment through March 14th of the calendar year following
such termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 14th, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision.
Notwithstanding the foregoing, if the Company determines that any other payments
hereunder fail to satisfy the distribution requirement of Section 409A(a)(2)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”), the payment of
such benefit shall be delayed to the minimum extent necessary so that such
payments are not subject to the provisions of Section 409A(a)(1) of the Code.



--------------------------------------------------------------------------------

Please signify your agreement to the foregoing amendment by signing as indicated
below and returning your signature to me.

Sincerely,

 

DIVERSA CORPORATION

 

/s/ Peter Johnson

By

  Peter Johnson   Chairman, Compensation Committee of the Board of Directors

 

HAVING READ AND UNDERSTOOD THE FOREGOING, I HEREBY AGREE TO THE TERMS AND
CONDITIONS STATED ABOVE.

/s/ William H. Baum

    Dated:  

May 11, 2007

William H. Baum

     



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE BEFORE

FEBRUARY 11, 2008

In consideration of the payments and other benefits set forth in the Employment
Agreement dated                     , 2007 (the “Agreement”) to which this form
is attached, I, WILLIAM H. BAUM hereby furnish DIVERSA CORPORATION and CELUNOL
CORP. and any and all affiliated, subsidiary, related, or successor corporations
(collectively the “Company”), with the following release and waiver (“Release
and Waiver”).

In exchange for the consideration provided to me by the Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
Affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Release and
Waiver. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should



--------------------------------------------------------------------------------

consult with an attorney prior to executing this Release and Waiver; (c) I have
twenty-one (21) days in which to consider this Release and Waiver (although I
may choose voluntarily to execute this Release and Waiver earlier); (d) I have
seven (7) days following the execution of this Release and Waiver to revoke my
consent to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the eighth day after I execute this Release and Waiver and the
revocation period has expired.

I acknowledge my continuing obligations under my Employee Inventions and
Non-Disclosure (“NDA”).

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and the Chief Executive Officer of the
Company.

 

Date:

         By:              WILLIAM H. BAUM